SpaceDev signs Agreement to be Acquired by Sierra Nevada Corporation SpaceDev to join with SNC’s space operations in forming integrated space business POWAY, CA – October 20, 2008 – SpaceDev, Inc. (OTCBB: SPDV) announced today that it has signed an agreement to be acquired by privately-held Sierra Nevada Corporation (SNC).Under the agreement, SNC would acquire for cash the outstanding equity of SpaceDev for the gross purchase price of $38 million, which after certain deductions is expected to result in a net price to holders of SpaceDev common stock between $0.68 and $0.72 per share.The expected price represents a premium of between 42% and 50% over the average closing price of SpaceDev’s common stock over the 30 trading days preceding this announcement. The transaction, which is subject to certain conditions, including stockholder approval, has been approved by SpaceDev’s Board of Directors and will be presented to SpaceDev’s stockholders for a vote which is expected to occur in December.Stockholder approval will be solicited by SpaceDev by means of a proxy statement, which will be mailed to SpaceDev’s stockholders upon completion of the required Securities and Exchange Commission filing and review process.Certain of SpaceDev’s officers and principal security holders, who collectively beneficially own approximately 37 percent of SpaceDev’s common stock (including shares issuable upon conversion of preferred stock and exercise of options and warrants held by them), have agreed to vote in favor of the merger at the SpaceDev stockholder meeting and have granted proxies to SNC for that purpose. “The acquisition of SpaceDev, which has a tremendous space heritage with products that have flown on 250 spacecraft, represents a dynamic expansion of SNC’s space technology capabilities, proven system integration, communications, networking and intelligence capabilities in the space sector,” said Fatih Ozmen, Chief Executive Officer of SNC.“We believe that combining SpaceDev’s unique technological offerings, manufacturing capabilities and talented team with our existing space business and technology base will allow us to significantly increase our capacity and scalability while better serving our customers and making us a leader in space technology with accessto a much wider customer and technology base.” SNC expects to form an integrated space technologies unit with this SpaceDev acquisition, SNC’s subsidiary, MicroSat Systems, and the other SNC space operations and capabilities that will provide advanced satellite systems, propulsion systems, space vehicle systems and a wide array of subsystems and components to defense, civil government, and corporate customers. “This is an exciting and positive step for us and our shareholders,”said Mark N.
